DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the skilled artisan would consider as “thin film crystal growth”.  Additionally, “the hardness of the jig” lacks positive antecedent basis.  Claim 1 is indefinite because it fails to positively recite a step of removing adhered objects from the jig. Claim 2 is indefinite because it is unclear whether the limitations following the “whereby clause” is positively recited.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A), and in view of Wu et al. (US2006/0254613). 
Re claim 1, Pebbles teaches a method for cleaning semiconductor equipment parts (paragraphs 7, 11, 28) to remove contaminants which include residual chemical films (paragraph 47), by blasting with CO2 snow (paragraph 56).  Pebbles teaches directing a stream of small flakes of dry ice at the surface to be treated, so that the flakes vaporize and lift the contaminants off the surface.  In reference to treating a jig, Pebbles teaches cleaning semiconductor equipment parts which includes a jig (i.e. wafer holder), as semiconductor equipment parts commonly include a chuck or susceptor for holding the wafer. Alternatively, it is well known in the art to clean jigs (i.e. wafer holders), by blasting with abrasive materials, as evidenced by Shimizu et al. 
 Pebbles as evidenced by Shimizu et al. teach the invention substantially as claimed with the exception of the jig used for film deposition processes. Wu et al. teach that in semiconductor manufacturing, such as PVD, MOCVD (paragraph 19), the internal chamber and tool parts, including the shower head, susceptors and other equipment deposit residue, which may lead to defects in the electronic component and further teaches cleaning of contaminated tool parts (paragraph 2, abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pebbles, to include using the semiconductor equipment parts, for film deposition processes, as taught by Wu et al. which are used conventionally in semiconductor manufacturing. 
Re claim 1, having a jetting media having a lower hardness than the jig, the limitations are met since Pebbles teaches the substrate to be cleaned as stainless steel (paragraph 55) and the jetting media as dry ice (paragraph 56).  Re claim 2, the examiner argues that the limitations are a results of jetting the jetting media towards the jig.  Since the prior art teaches the same material for the jig, and the same jetting media, and further since the prior art is performing the same step of jetting the jetting media towards the jig, the examiner argues that in the absence of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the limitations to be met.    Re claim 3, the limitations are met since the prior art teaches the same jetting media.  Furthermore, Pebbles which CO2 snowflakes, which has a hardness less than that of stainless steel substrate.  
Re claim 4, the prior art fails to specifically teach the claimed limitations.  Paragraph 47 of Pebbles teaches that the contaminant can be a metal chip.  Paragraph 55 teaches that the substrate can be of any suitable material, which would include materials which are harder or softer than the metal chip. Re claim 5, the limitations are met since Pebbles teaches the same materials of the jig (stainless steel) and jetting media (dry ice).   Re claim 7, the limitations are met since the CO2 flakes will inherently have corner portions.  Re claim 8, the limitations are met in view of paragraph 56.  Specifically, Pebbles teaches getting CO2 snow and further teaches the CO2 and the contaminants being lifted off.   Re claim 9, refer to paragraph 56.  Re claim 16, refer to paragraph 19 of Wu et al. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A), and in view of Wu et al. (US2006/0254613) and Jackson (US2004/0011378) as further evidenced by Zheng et al. (J. Materials Science, 2007). 
Pebbles as evidenced by Shimizu et al., and in view of Wu et al. teach the invention substantially as claimed with the exception of using a jetting media having the claimed Young’s modulus.  It is noted that Young’s Modulus is a chemical property of the jetting media.  Jackson teaches cleaning the surface to remove contaminants with CO2 snow in combination with solid abrasives including silica (Fig. 1, paragraph 36).  It would have been obvious to have modified the modified method of Pebbles to include silica, as taught by Jackson for purposes of performing the same function of removing contaminants from the substrate surface.  In reference to the Young’s Modulus, the examiner argues that the Young’s Modulus is a chemical property of the media, and therefore, the skilled artisan would reasonably expect Silica, to have a Young’s Modulus within the claimed range, as further evidenced by Zheng et al. (page 192, Results Section). 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A), and in view of Wu et al. (US2006/0254613) and further in view of Smith (US2003/0077984).
Pebbles, as evidenced by Shimizu et al., and further in view of Wu et al. teach the invention substantially as claimed with the exception of the claimed jetting media made of resin having the claimed size and shape. Smith et al. teach removing coating material from external surfaces with risk of damage (paragraph 31) using core/shell particles.  Paragraph 18 teaches polymeric resins and shells comprising silica having a particle size within 10-2000 microns (paragraphs 20, 30).  In reference to a convex curved surface, the limitations are met since Smith et al. teach using shells.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Pebbles to include jetting media comprising resin having the claimed shape/size, as taught by Smith et al., for purposes of performing the same function of removing adherent materials, without damaging the substrate surface.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A), and in view of Wu et al. (US2006/0254613) and further in view of Jackson (US2004/0011378).
Pebbles as evidenced by Shimizu et al., and in view of Wu et al. teach the invention substantially as claimed with the exception of using heating the jig to which adhered objects are adhered and second jetting with the jetting media towards the heated jig.  Jackson teaches cleaning the surface to remove contaminants with CO2 snow in combination with solid abrasives including silica (Fig. 1, paragraph 36).   Jackson teaches using UV radiation and further teaches heating the temperatures within the range of 20-150C.   Jackson teaches using UV radiation with the snow to remove reactive species with the snow.  The examiner argues that heating the snow to form reactive species and blasting the surface, would result in heating of the substrate surface.  In reference to second jetting with the jetting media, the claim is broadly interpreted as added the modified propellant (solids) and jetting the substrate surface.  It would have been obvious to have modified the modified method of Pebbles to heating the substrate surface, as taught by Jackson for purposes of forming reactive species to enhance the removal of contaminants from the substrate surface.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebbles (US2003/0221702) as evidenced by Shimizu et al. (JP2016068188A), and in view of Wu et al. (US2006/0254613) and further in view of Sato (US2004/0237589).
Pebbles, as evidenced by Shimizu et al. and in view of Wu et al. teach the invention substantially as claimed with the exception of the jig comprising quartz glass. Sato teach producing a quartz glass jig for use in semiconductor industries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Pebbles, to include a jig, made of quart glass, as taught by Sato et al. for use in semiconductor industries. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishijima et al. teach an adhered object removal method. Mintz teaches a method of cleaning a shield. Choi et al. teach cleaning chemical vapor deposition processing apparatus. Ponomarev teaches surface cleaning. Bhatnagar et al. teach a method of removing surface films from reclaim substrates. Dyer et al. teach a method of cleaning a ceramic reactor. Yam et al. teach blast media. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc